Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the report of Nutradyne Group, Inc. (the “Company”) on Form 10-K/A for the period ending December31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, in the capacities and on the dates indicated below, hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Yongxin Liu Yu Yongxin Liu Chief Executive Officer April 29, 2008 /s/ Yongkui Liu Yongkui Liu Chief Financial Officer April 29, 2008 A signed original of this written statement required by Section906 has been provided to Hong Kong Highpower Technology, Inc. and will be retained by Hong Kong Highpower Technology, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
